IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

SHANE GRANVILLE,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-4175

STATE OF FLORIDA,

     Appellee.
__________________________/

Opinion filed January 23, 2015.

An appeal from an order of the Circuit Court for Suwannee County.
Paul S. Bryan, Judge.

Shane Granville, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and David Campbell, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, ROWE, and OSTERHAUS, JJ., CONCUR.